Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 1992, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused suitable employment without good cause.-
Upon review of the record, we find that there was substantial evidence to support the Board’s determination that claimant was disqualified from receiving benefits because she re*815fused, without good cause, employment for which she was suited by training and experience. Claimant does not dispute that she was qualified to perform the proffered position as a data entry operator. She claims, however, that she properly refused the job because it was too far away and the offered salary was too low. The Board acted within its authority in not finding these excuses persuasive. We note that, with respect to claimant’s salary argument, she failed to allege or prove at the hearing that the wages offered for the job were less than those customarily paid in the locality for similar positions.
Cardona, P. J., Mercure, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.